DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Roger Chen on March 15, 2021.
The application has been amended as follows: 
In the claim:
“rotor, the” (claim 16, line 3) has been changed to: --rotor, the assembly method comprising: providing the--.
“hood, the assembly method comprising: the rotor fixing module being configured to support and holding the rotor” (claim 16, lines 22-24) has been changed to: --hood; supporting and holding the rotor by the rotor fixing module--.
	“each of the plurality of conductive bars being inserted” (claim 16, line 25) has been changed to: --inserting each of the plurality of conductive bars--.
“the exhaust hood being attached” (claim 16, line 29) has been changed to: --attaching the exhaust hood--.
“the pump evacuating the first sealed chamber” (claim 16, line 33) has been changed to: --evacuating the first sealed chamber by the pump--.

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the assembly apparatus and method for assembling a rotor having a plurality of conductive bars passing through the plurality of slots at two end surfaces of the rotor by using the pump to evacuating the first sealed chamber and creating a suction force on the rear end of the plurality of conductive bars to draw the  them into the plurality of slots in combination with other limitations as recited in claims 1 and claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited for their teaching of and assembly apparatus and method assembling a rotor except for the above allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/March 23, 2021 		                                           Primary Examiner, Art Unit 3729